      6:18-cv-00001-SPS Document 50 Filed in ED/OK on 11/26/18 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF OKLAHOMA

CANDY N. WEBB,                                    )
                                                  )
                      Plaintiff,                  )
                                                  ) Case No. 18-CV-01-SPS
vs.                                               ) U.S. Magistrate Judge Steven P. Shreder
                                                  )
DON MURRAY, individually; SELINA                  )
JAYNE-DORNAN,                                     )
                                                  )
                      Defendants.                 )


      DEFENDANTS’ MOTION FOR ATTORNEY’S FEES AND BRIEF IN SUPPORT

        Defendants, Don Murray and Selina Jayne-Dornan, and pursuant to Rule 54(d)(2) of the

Federal Rules of Civil Procedure and Rule 54.2 of the Local Rules of the United States District

Court for the Eastern District of Oklahoma, submit their Motion for Attorney’s Fees and Brief in

Support.

                                    Procedural Background

        The above-captioned case was filed in the Oklahoma District Court in McIntosh County

on June 26, 2017.1 Of relevance to this Motion is Plaintiff’s section 1983 gender discrimination

cause of action as to Defendant Murray. On January 3, 2018, Defendants removed the case to




1
  Plaintiff previously filed an action against the Defendants on August 27, 2015 in the case styled
as Candy N. Webb v. City of Eufaula, et al., McIntosh County Case No. CJ-15-93 (“Previous
Action”). In this previous action, there was no §1983 cause of action alleged. On January 19,
2016, the City filed a Motion to Dismiss the original Petition in the Previous Action, and on
February 25, 2016, Judge Jim D. Bland issued an Order granting the Plaintiff twenty (20) days
within which to file an Amended Petition. On March 17, 2016, the Plaintiff filed her First
Amended Petition in the Previous Action but still did not plead a §1983 cause of action. On
March 30, 2016, the City filed its second Motion to Dismiss Plaintiff’s First Amended Petition in
the Previous Action, which was set for hearing on June 9, 2016 at 9:00 a.m. Plaintiff voluntarily
dismissed the Previous Action by filing a Dismissal without Prejudice on June 27, 2016.
      6:18-cv-00001-SPS Document 50 Filed in ED/OK on 11/26/18 Page 2 of 8



this Court. Defendants filed a Motion to Dismiss Plaintiff’s Petition with this Court on January

10, 2018. See Defendants’ Motion to Dismiss Plaintiff’s Petition (Doc. No. 4).

        The Court issued its Opinion and Order on July 6, 2018 (Doc. No. 17), granting

Defendant’s Motion to Dismiss, stating “Plaintiff’s claim under Section 1983 is subject to

dismissal pursuant to Fed. R. Civ. P. 12(b)(6) for lack of any allegations as to gender

discrimination,” and giving the Plaintiff leave to file an Amended Complaint within fourteen

(14) days. See Opinion and Order (Doc. No. 17).

        Plaintiff filed her First Amended Complaint on July 20, 2018. See Doc. No. 18. On

August 6, 2018, Defendants’ filed their Motion to Dismiss Plaintiff’s First Amended Complaint.

See Doc. No. 19. In its Opinion and Order filed on September 28, 2018 (Doc. No. 28), this Court

dismissed Plaintiff’s breach of contract claim against the City of Eufaula and Plaintiff’s

intentional infliction of emotional distress claim against Jayne-Dornan and Murray. See Opinion

and Order (Doc. No. 28).

        On October 8, 2018, Defendants filed their Motion for Summary Judgment. See Doc. No.

30. In its Opinion and Order filed on November 8, 2018, (Doc. No. 48), this Court granted

Defendants’ Motion for Summary Judgment as to the §1983 cause of action and remanded the

malicious interference with contractual relationship to the Oklahoma District Court in McIntosh

County. See Opinion and Order (Doc. No. 48).

                                  Argument and Authorities

        Defendants file this Motion for Attorney’s Fees pursuant to 42 U.S.C. §§ 1983 and 1988.

The Supreme Court has held that the “court has discretion to allow the prevailing party …

reasonable attorney’s fees in a civil rights lawsuit filed under 42 U.S.C. § 1983. 42 U.S.C §

1988.” James v. City of Boise, Idaho, 136 S. Ct. 685, 686, 193 L. Ed. 2d 694 (2016).




37-9361/206155.docx                            2
      6:18-cv-00001-SPS Document 50 Filed in ED/OK on 11/26/18 Page 3 of 8



        42 U.S.C. § 1988 states in relevant part as follows:

                 In any action or proceeding to enforce a provision of sections
                 1981, 1981a, 1982, 1983, 1985, and 1986 of this title, title IX of
                 Public Law 92-318, the Religious Freedom Restoration Act of
                 1993, the Religious Land Use and Institutionalized Persons Act of
                 2000, title VI of the Civil Rights Act of 1964, or section 12361 of
                 Title 34, the court, in its discretion, may allow the prevailing
                 party, other than the United States, a reasonable attorney’s fee as
                 part of the costs…

See 42 U.S.C. § 1988 (West) (emphasis added).

        The James case sets the standard for a defendant to recover attorney’s fees under section

1988. To recover prevailing party attorney’s fees on a § 1983 claim, the defendant must show

that “the plaintiff’s action was frivolous, unreasonable, or without foundation.” Id. at 686.

    I. Defendant Murray is the “prevailing party” as to Plaintiffs’ Section 1983 claim.

        Defendant Murray is clearly a “prevailing party.” On November 8, 2018, Defendant

Murray’s Motion for Summary Judgment was granted by this Court in its Opinion and Order

stating, “Defendant Murray is entitled to summary judgment on the Plaintiff’s claim for such

discrimination under Section 1983.” See Opinion and Order, (Doc. No. 48). The Court discussed

the Plaintiff’s claim as follows:

        The Defendant Murray contends that the Plaintiff has failed to establish her prima
        facie case because she has no evidence to support her allegations. Specifically,
        Defendant Murray notes that the Plaintiff testified in her deposition that Defendant
        Murray told her she had to take the physical agility test or she would be “finished,”
        she could not identify male employees who failed the agility test but were allowed to
        continue working as police officers, and she further testified that neither of the
        Defendants in this case said anything to her about her worker’s compensation claim.
        Furthermore, they assert she has provided no evidence she was terminated for a
        reason related to her gender, and that she was not qualified for a position as a City of
        Eufaula police officer because she had not met the requirements of CLEET
        certification within six months of being hired. The Court notes that obtaining
        CLEET training and passing a physical agility test is an Oklahoma statutory
        requirement. See Okla. Stat. tit. 70, § 3311(E)(4) (“Every person who has not been
        certified as a police or peace officer and is duly appointed or elected as a police or
        peace officer shall hold such position on a temporary basis only, and shall, within six



37-9361/206155.docx                                3
      6:18-cv-00001-SPS Document 50 Filed in ED/OK on 11/26/18 Page 4 of 8



        (6) months from the date of appointment or taking office, qualify as required in this
        subsection or forfeit such position.”). See also Okla. Stat. tit. 70, § 3311.11(B)
        (“[A]ny person or peace officer who desires to attend the basic law enforcement
        academy conducted by CLEET shall, prior to admission, be required to provide
        proof of a score of a minimum of seventy percent (70%) on a physical agility test
        approved by CLEET to assure the applicant is in sufficient physical condition to
        avoid unnecessary injury during the basic law enforcement academy training.”).

        The Plaintiff, on the other hand, contends that she has established a prima facie case
        of discrimination, but the Court is not persuaded there is evidence to support the
        claim that the Plaintiff was terminated under circumstances suggesting gender
        discrimination. The Plaintiff refers to a shooting incident in which she was involved
        in while on duty that she claims caused her PTSD, and disputes the unbecoming
        conduct allegation by asserting that she elsewhere at the time. She also asserts that
        Captain Charles Hammett told her on June 11, 2014, that she was to return to light
        duty and did not have to take the physical agility exam the following day.
        Assuming arguendo that these contentions are true, they do not appear to be
        gender-based. Furthermore, the Plaintiff’s unsubstantiated statements that she is
        unaware of any other employees being treated as she was is insufficient as evidence
        of gender discrimination; the Plaintiff does not point to a single person male or
        female who was treated differently than she was. See McCrorey v. McHugh, 2014
        WL 12787987, at *9 (D. N.M. Sept. 23, 2014) (“Plaintiff cites portions of his own
        testimony in an attempt to show he was given less favorable treatment. . . . The
        material cited by Plaintiff is vague and general, amounting to little more than the
        personal opinions of Plaintiff[.]”).

        In summary, although the Plaintiff has established the first two elements of a
        prima facie case, she has wholly failed to establish the most important element of
        the McDonnell Douglas test: that she was terminated under circumstances that
        give rise to an inference of gender discrimination. Accordingly, Defendant
        Murray is entitled to summary judgment on the Plaintiff’s claim for such
        discrimination under Section 1983.

See Doc. No. 48, at 8-10. Accordingly, Defendant Murray prevailed on this cause of action in

the Motion for Summary Judgment, making him a prevailing party.

    II. Plaintiff’s Section 1938 cause of action was frivolous, unreasonable or without
        foundation.

        The James case states that for Defendant to recover attorney’s fees, Defendant must

establish that Plaintiff’s section 1938 cause of action was frivolous, unreasonable or without

foundation. Id. In Christiansburg Garment Co. v. Equal Employment Opportunity Comm'n, 434




37-9361/206155.docx                               4
      6:18-cv-00001-SPS Document 50 Filed in ED/OK on 11/26/18 Page 5 of 8



U.S. 412, 421, 98 S. Ct. 694, 700, 54 L. Ed. 2d 648 (1978), the court held that a prevailing

defendant may recover attorney’s fees when it establishes that the “plaintiff’s action was

frivolous, unreasonable, or without foundation, even though not brought in subjective bad faith.”

Id. at 421.

        Further, in Twilley v. Integris Baptist Med. Ctr., Inc., 16 F. App’x 923, 926 (10th Cir.

2001), the court stated: “[t]he standard in Christiansburg Garment is met when a party utterly

fails to produce any evidence in support of material issues necessary to withstand summary

judgment. Head v. Medford, 62 F.3d 351, 355 (11th Cir.1995); Smith v. Smythe-Cramer Co., 754

F.2d 180, 183 (6th Cir.1985).” Id. at 926. Thus, for purposes of granting attorney’s fees under

section 1988, frivolity includes cases where summary judgment is decided in favor of the

defendant.2



2
  See, e.g., Lucas v. Aetna Cas. & Sur. Co., 552 F.Supp. 824 (D. Colo. 1982) (Employer awarded
attorney’s fees of $20,54625 for having to defend harassing and groundless suit brought by
employees); Haynes v. City and County of San Francisco, 688 F.3d 984 (9th Cir. 2012) (Police
chief awarded attorney’s fees in suit that accused him of drafting a misleading report to cover-up
shooting incident); Larson v. Wind, 548 F.Supp. 479 (N.D.Ill. 1982) (After a woman’s federal
civil rights claims against police officers were determined to be frivolous, the city employing the
officers asked the court to award it $362,545.61 in attorneys’ fees and costs as a sanction under
28 U.S.C. § 1927 against the plaintiff's attorney. The attorney continued to pursue his client’s
claims after it was clear that they were frivolous. A federal appeals court ruled that the trial court
could take into consideration the attorney’s claim that he had no assets and had only earned
approximately $20,000 annually in the past three years, and, if true, reduce the amount of any
sanction based on his inability to pay); Fox v. Vice, 563 U.S. 826, 131 S.Ct. 2205, 180 L.Ed.2d
45 (2011) (Even though a candidate for chief of police won his election, he sued his opponent for
violation of his federal civil rights, as well as claims under state law, for allegedly interfering
with his right to seek public office. A federal court dismissed the federal claims as frivolous, and
sent the other claims to state court. The U.S. Supreme Court held that reasonable attorneys’ fees
could be awarded to the defendant under 42 U.S.C. Sec. 1988, but only for costs that the
defendant would not have incurred “but for the frivolous claims.”); Swiney v. State of Texas, No.
SA-06-CA-0941, 2008 WL 2713756 (W.D. Tex. July 3, 2008) (A plaintiff’s $250 million
lawsuit concerning the ownership of several pieces of personal property seized by a police
department, asserting claims for theft, violation of civil rights, and violations of the Americans
with Disabilities Act was frivolous and groundless. Since the plaintiff failed to present a viable
case for any of his claims, the defendant was entitled to an award of $6,591 in attorneys’ fees.);


37-9361/206155.docx                               5
      6:18-cv-00001-SPS Document 50 Filed in ED/OK on 11/26/18 Page 6 of 8



        This Court granted Defendant’s Motion for Summary Judgment on the Section 1983

cause of action due to Plaintiff’s failure to provide evidence to support her gender discrimination

claim. Plaintiff failed to establish a prima facie case. See Opinion and Order, (Doc. No. 48,

pages 9-10). Per the Twilley case, failing to produce evidence supporting the material issues of

the gender discrimination claim and a summary judgment being granted on the same, meets the

standard of the case being frivolous, unreasonable or without foundation.

        Also instructive is Hughes v. Regents of University of Colorado, 967 F. Supp. 431 (D.

Colo. 1996), which involved a Title VII claim for sex discrimination. In Hughes, Plaintiff

Reeverts filed a Title VII employment discrimination and sex discrimination suit. Plaintiff

Reeverts’ job position was eliminated during university budget-reduction process. As a result, in

accordance with the state personnel system, plaintiff was “bumped” to a different position where

her responsibilities were significantly reduced. Defendant, Regents of University of Colorado,

filed a Motion for Summary Judgment on the sex discrimination claim. The court granted

Defendant’s Motion for Summary Judgment, stating:

        Ms. Reeverts produced no evidence that she was treated differently than anyone
        else in her position during defendant’s budget-reduction process. At the summary
        judgment state, the record was completely devoid of any evidence of sex
        discrimination against Ms. Reeverts. . . .

Id. at 440. The Court in Hughes found that Defendant was entitled to attorney’s fees pursuant to

both title VII and the law established in Christianburg, as Plaintiff’s “claim of sex


Evans v. Monroe County Sheriff's Department, No. 05-10077, 148 Fed. Appx. 902 (11th Cir.
2005) (Sheriff and sheriff’s department were entitled to an award of attorneys’ fees under 42
U.S.C. Sec. 1988 when an arrestee’s lawsuit for harassment, malicious prosecution, abuse of
process, and intentional infliction of emotional distress in connection with the issuance of an
arrest warrant was voluntarily dismissed. The court found that the lawsuit brought had been
frivolous when the arrest never took place, the sheriff's department, named as a defendant, was
not a legal entity which could be sued, and there was no showing that there was any alleged
violation of constitutional rights related to official county policies or practices).



37-9361/206155.docx                             6
      6:18-cv-00001-SPS Document 50 Filed in ED/OK on 11/26/18 Page 7 of 8



discrimination…was determined to be wholly without foundation on a motion for summary

judgment.” Id. The Court found that Plaintiff had no evidence to support all elements of her

cause of action.

        Likewise, in the present case, the Court granted Defendant’s Motion for Summary

Judgment on the basis that there was no evidence of all elements of the gender discrimination

claim. Specifically, the court found that the facts asserted by Plaintiff were not “gender based”

and that Plaintiff was unable to “point to a single person male or female who is treated

differently than she was.” See Doc. No. 48. Attorney’s fees should be awarded to Defendant

Murray as Plaintiff’s claim was found to be “wholly without foundation on a motion for

summary judgment.” Hughes, 967 F.Supp. at 440..

    III. Calculation of Attorney’s Fees

        The United States Supreme Court has held that the lodestar method is the preferred

method to use in calculating and awarding attorney’s fees under section 1988. See Perdue v.

Kenny A., 559 U.S. 542, 130 S. Ct. 1662, 1672 (2010). The lodestar “amount is the product of

the reasonable hours worked on the case multiplied by a reasonable hourly rate.” See Bell v. Bd.

Of Cnty. Comm’rs of Jefferson Cnty, 451 F.3d 1097, 1101 (10th Cir. 2006). The lodestar

approach is generally based on “the prevailing market rates in the relevant community.” Perdue

at 1672. Defendant Murray has attached an Affidavit supporting his Motion for Attorney’s Fees.

See Affidavit of Amy E. Hampton, attached as Exhibit 1. The Affidavit reflects fees related to

the defense of this lawsuit which represents a reasonable market rate for the community and

reasonable hours for the work performed on this case by defense counsel.




37-9361/206155.docx                            7
      6:18-cv-00001-SPS Document 50 Filed in ED/OK on 11/26/18 Page 8 of 8



        WHEREFORE, Defendants, Don Murray and Selina Jayne-Dornan respectfully request

that the Court enter an Order granting attorney fees to Don Murray in the amount of $41,394.50

as prevailing party on Plaintiff’s claim for Section 1983 gender discrimination.


                                             Respectfully Submitted,

                                             WILBURN, MASTERSON & HAMPTON



                                             By s/Amy E. Hampton
                                                MICHAEL J. MASTERSON, OBA# 5769
                                                AMY E. HAMPTON, OBA #20235
                                                2421 E. Skelly Dr.
                                                Tulsa, OK 74105-6006
                                                (918) 494-0414
                                                FAX: (918) 493-3455
                                                E-Mail:mike.masterson@wilburnmasterson.com
                                                        amy.hampton@wilburnmasterson.com
                                                Attorney for Defendants

                                CERTIFICATE OF SERVICE

        I, Amy E. Hampton, hereby certify that on this 26th day of November, 2018, I
electronically transmitted the foregoing document to the Clerk of the Court using the ECF
System for filing and transmittal of a Notice of Electronic Filing to all ECF registrants who have
appeared in the case:

Brendan M. McHugh
P.O. Box 1392
Claremore, OK 74018-1392
Attorney for Candy N. Webb

Dana Jim
PO Box 1011
Vinita, OK 74301
Attorney for Candy N. Webb

                                                     s/ Amy E. Hampton
                                                     AMY E. HAMPTON




37-9361/206155.docx                             8
